DETAILED ACTION
This action is response to an application filed 2/5/20 in which claims 1-11, 13-16 and 33-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: 2020/0145921), herein Zhang and Kela et al. (Pub. No.: 2018/0007734), herein Kela.

	As to claim 1, Zhang teaches a method performed by a network node of a wireless communication network, the method comprising: 
	 obtaining information indicating a capability of a User Equipment, UE, of applying a wake-up-signal, WUS, wherein applying the WUS implies that (Zhang [0064] communicating a UE's WUS capability to the network; and configuring/setting up WUS parameters (including but not limited to periodicity, timing offset, etc.) between UE(s) and the gNB)
	reception of the WUS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to monitor a downlink control channel during the on-duration (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration.)
 and 
		 - obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a DRX cycle configuration (Zhang [0064] WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately;); 
; 
	a type of service or application for which the UE is being used; and 
	a UE coverage level,
	 - determining whether the UE is to apply the WUS based on the obtained configuration data (Zhang [0068] A basic WUS time window for a UE may be defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE.)

	Zhang does not teach

	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration
	However Kela does teach
non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Kela [0023] If no wake-up signal is sent for a specific user equipment, it can be immediately be allowed to go back to sleep again)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Kela, because Kela teaches us [0023] By usage of the WUB, the user equipment can by the network be set to wake up at a specific time point twuB, e.g. at the start of the next downlink control channel signal, as is described below. This also means that the user equipment can be allowed to sleep until this time point, which saves energy in the user equipment. By using an explicit user-specific WUB the receiver can be switched on according to the availability of data traffic for a specific user equipment. Thus, an optimization of the receiver sleeping cycles is possible.

	As to claim 9, Zhang teaches a method performed by a user equipment, UE, operating in a wireless communication network, the method comprising: 
	 obtaining configuration data related to the UE, the configuration data comprising at least one of: 
	a discontinuous reception DRX cycle configuration (Zhang [0064] WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately;); 
	a type of service or application for which the UE is being used; and 
	a UE coverage level, and 
determining whether to apply the WUS, based on the obtained configuration data wherein applying the WUS comprises:
	based on reception of the WUS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to monitor a downlink control channel during the on-duration (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration.)

	Zhang does not teach

	Based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration
	However Kela does teach
	Based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Kela [0023] If no wake-up signal is sent for a specific user equipment, it can be immediately be allowed to go back to sleep again)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Kela for the same reasons stated in claim 1.
	
	As to claim 33, Zhang teaches a network node of a wireless communication network, the network node comprising a processing circuitry and a memory, the memory containing instructions 	executable by the processing circuitry whereby the node is configured to: 
	 obtain information indicating a capability of a User Equipment, UE, of applying a 5wake-up-signal, WUS, wherein applying the WUS implies that:
	reception of the WUS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to monitor a downlink control channel during the on-duration (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration.)
	obtain configuration data related to the UE, the configuration data comprising at least one of:  
(Zhang [0064] WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately;); 
	a type of service or application for which the UE is being used; and 
	a UE coverage level
	 determine whether the UE is to apply the WUS based on the obtained configuration data (Zhang [0068] A basic WUS time window for a UE may be defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE.)
 
	Zhang does not teach

	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration
	However Kela does teach
	non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Kela [0023] If no wake-up signal is sent for a specific user equipment, it can be immediately be allowed to go back to sleep again)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Kela for the same reasons stated in claim 1.


	As to claim 35, Zhang teaches a user equipment, UE, configured to operate in a wireless communication network the UE comprising a processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the 	UE is configured to (Zhang Fig. 11B): 
	 obtain configuration data related to the UE, the configuration data comprising at least one of: 
	a discontinuous reception, 25DRX cycle configuration (Zhang [0064] WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately;); 
	a type of service or application for which the UE is being used; and
	 a UE coverage level, and

	 determine whether to apply the WUS based on the obtained configuration data, wherein applying the WUS comprises:
	based on reception of the WUS at the start of an on-duration of a discontinuous reception, DRX, period indicates to the UE to monitor a downlink control channel during the on-duration (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration.)

	Zhang does not teach

	Based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration
	However Kela does teach
	Based on non-reception of the WUS at the start of the on-duration of the DRX period indicates to the UE to refrain from monitoring the downlink control channel during the on-duration (Kela [0023] If no wake-up signal is sent for a specific user equipment, it can be immediately be allowed to go back to sleep again)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Kela for the same reasons stated in claim 1.

	As to claim 2, Zhang teaches the15As ASAAsom method according to claim 1, wherein the determining whether the UE is to apply the WUS is done based on one or more pre-defined rules (Zhang [0068] A basic WUS time window for a UE may be defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE.)

	Claims 10, 34 and 36 are rejected for the same reasons stated in claim 2.

	As to claim 3, Zhang teaches the15As ASAAsom method according to claim 1, the method further comprising in response to determining that the UE is to apply the WUS:  20 configuring the UE to apply the WUS (Zhang [0068] A basic WUS time window for a UE may be defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE.)

	Claims 11 are rejected for the same reasons stated in claim 2.

	As to claim 4, Zhang teaches the15As ASAAsom method according to any of the preceding claims, the method further comprising:  transmitting a WUS to the UE (Zhang [0069] One or more wake-up signals 503 may be transmitted during gNB WUS time window 502)
	25 As to claim 5, Zhang teaches the15As ASAAsom method according to any of the preceding claims, wherein obtaining information indicating the capability of the UE comprises determining the capability of the UE based on at least one of: 
	an operational coverage mode of the UE; 
information indicating at least one of a UE category and a UE capability (Zhang [0064] communicating a UE's WUS capability to the network; and configuring/setting up WUS parameters (including but not limited to periodicity, timing offset, etc.) between UE(s) and the gNB)  

30 	As to claim 6, Zhang teaches the15As ASAAsom method according to claim 5, wherein the information indicating at least one of a UE category and a UE capability is received from the UE (Zhang [0109] a UE may perform WUS capability signaling with the network)

	As to claim 7, Zhang teaches the method according to any of the preceding claims, wherein obtaining the configuration data related to the UE comprises receiving the data from another network node (Zhang [0092] Alternatively, the UE capability of WUS may be a field within the general UE capability IE, for example, UECapabilityInformation. The UE WUS capabilities may be signaled to the network using an RRC message, which may be for example upon request by the network)

	As to claim 8, Zhang teaches the method according to any of the preceding claims, wherein determining whether the UE is to apply the WUS comprises one of: 

 determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold (Zhang [0134] a criterion for the UE behavior of waking up or not may be determined by the WUS statistics in the last N DRX cycles. If the UE has received a WUS indicating "wake-up" in K out of N DRX cycles, it may wake up. Otherwise, the UE may not wake up. The parameters K and N may depend on the UE's traffic model of current applications. UE wake up criteria and parameters (such as K and N) may be configured in its WUS and/or DRX configuration. Alternatively, the decision of the UE to wake up or not may be based on the device/service type);  
determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode.  


	As to claim 13, Zhang teaches the method according to claim 9, further comprising transmitting information to the network node indicating the capability of the UE of applying the WUS (Zhang [0109] a UE may perform WUS capability signaling with the network)

	As to claim 14, Zhang teaches the method according to claim 13, wherein the information indicating the capability of the UE 5comprises information indicating at least one of a UE category and a UE capability (Zhang [0109] a UE may perform WUS capability signaling with the network)

	As to claim 15, Zhang teaches the method according to claim 9, wherein obtaining the configuration data related to the UE comprises at least one of: 
(Zhang [0092] Alternatively, the UE capability of WUS may be a field within the general UE capability IE, for example, UECapabilityInformation. The UE WUS capabilities may be signaled to the network using an RRC message, which may be for example upon request by the network)

	determining the data based on at least one of statistical data, historical data, or previously used configuration data (Zhang [0092] Alternatively, the UE capability of WUS may be a field within the general UE capability IE, for example, UECapabilityInformation. The UE WUS capabilities may be signaled to the network using an RRC message, which may be for example upon request by the network)
  
	As to claim 16, Zhang teaches the method according to claim 9, wherein determining whether to apply the WUS comprises one of:  
	determining to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold;  15 
	determining to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold (Zhang [0134] a criterion for the UE behavior of waking up or not may be determined by the WUS statistics in the last N DRX cycles. If the UE has received a WUS indicating "wake-up" in K out of N DRX cycles, it may wake up. Otherwise, the UE may not wake up. The parameters K and N may depend on the UE's traffic model of current applications. UE wake up criteria and parameters (such as K and N) may be configured in its WUS and/or DRX configuration. Alternatively, the decision of the UE to wake up or not may be based on the device/service type);  
 determining to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 33 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467